Citation Nr: 1125140	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The claim at issue was previously remanded by the Board in October 2009 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Based on the evidence of record, the Veteran has been diagnosed with major depressive disorder and adjustment disorder, with anxiety.  The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder, with anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran entered service in sound condition and is entitled to the presumption of soundness.

2.  He complained of depressed mood and posttraumatic stress disorder and was diagnosed with adjustment disorder with anxiety while on active duty.

3.  The Veteran filed his claim and was diagnosed with a depressive disorder shortly after separation.



CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel reasoned that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service; however, the requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153 and did not apply to determinations concerning the presumption of sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111, as in this case, requires VA to bear the burden of showing the absence of aggravation.

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The Veteran basic contentions are that his father was killed in an automobile accident in 2001 and he and other members of his family were injured.  He asserts that he was treated for depression and was placed on medication for a period of time.  He entered service in 2005 and his service entrance examination is negative for a diagnosis of a psychiatric disorder or symptoms of an acquired psychiatric disorder.  After a physical and mental examination, he was considered to be qualified for service.  For that reason, he is entitled to the presumption of soundness.

A February 2006 service treatment record reflected symptoms of depression due to an acute reaction to a car accident in 2001 prior to service.  In a Report of Medical History associated with a Medical Evaluation Board (MEB) for his feet, he reported that he had received counseling, that he had depression or excessive worry, and that he had been evaluated or treated for a mental condition.

Also, of significant to the Board is the fact that the Veteran filed a claim for depression within two weeks of discharge.  In a VA examination undertaken three months later, he was diagnosed with major depressive disorder.

Given that the Veteran was sound upon entrance into service, that he was treated and diagnosed with depressive symptoms in service, and that he was diagnosed with a major depressive disorder within weeks after discharge, the Board finds that service connection is warranted for an acquired psychiatric disorder.

Because this issue has been primarily considered as a question of aggravation of a preexisting psychiatric disorder, the Board will offer a word as to that theory of entitlement.  

An argument can be made that the medical evidence provides clear and unmistakable evidence that the Veteran was diagnosed with an acquired psychiatric disorder prior to active duty.  While he was asked for pre-service records, none were provided.  Nonetheless, at the time of in-service psychiatric treatment in February 2006, he reported that he was diagnosed with depression in 2001.  In a June 2006 MEB Report, the examiner reported situational depression which was diagnosed and treated in 2002.  In post-service VA examinations, he reported suffering from depression after being involved in a car accident in 2001 where his father was killed.  

Post-service medical judgment alone may be used to rebut the presumption of soundness as long as the evidence is clear and unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) (medical judgment may play a conclusive role in making presumption of soundness determination).  

Based on the post-service evidence outlined above, it can be said that clear and unmistakable evidence shows that the Veteran was diagnosed with an acquired psychiatric disorder (depression) prior to service.  

However, under Wagner, 370 F.3d at 1096, to rebut the presumption of soundness, the evidence must show that the disorder was both preexisting and was not aggravated by service.  It is the second prong (clear and unmistakable evidence that the disorder was not aggravated by service) that fails in this analysis.  

Specifically, in the December 2006 VA examination, the examiner concluded that the Veteran's depression started prior to service but stated:

I could not indicate that his military service made his depression worse without resorting to mere speculation.

Similarly, in the April 2010 VA examination, the examiner wrote: 

Without more specific documentation of the severity of the veteran's depressive symptoms prior to and during military history, no opinion can be given without speculation as to whether or not his military service increased the natural progression of the disorder.

Therefore, while the record may show by clear and unmistakable evidence that a psychiatric disorder preexisted service, the evidence does not show by clear and unmistakable evidence that it was not aggravated by service.  As such, the presumption of soundness is not overcome.  As the Veteran would be entitled to the presumption of soundness under this scenario, the ultimate analysis would be on a direct basis, which is discussed in the grant of benefits discussed above.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


